DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 8/15/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 4, 10, 12-14, 17, 18, and 20 have been amended.  Claims 3, 5-9, 11, and 19 have been cancelled.  New claims 21 and 22 have been added. 
The objections to the specification have been withdrawn. 
The rejections of claims 1, 2, 4, 12, 13, 17, 18, and 20 under 35 U.S.C. 112(b) have been withdrawn.  
. The rejections of claims 3, 5, 7-9, 11, and 19 under 35 U.S.C. 112(b) have been rendered moot by the cancellation of those claims. 
The rejections of claims 3, 5-9, and 19 under 35 U.S.C. 103 have been rendered moot by the cancellation of those claims. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 10, 12-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 12, 13, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kane (US 7,440,084). 
As to claim 1, Kane discloses a sensor system (Abstract, “several systems … lidar and other imaging”), comprising: 
a housing (col. 2, lines 50-52: this is implicit, since mounting of the entire system within a gimbal could not occur unless some kind of housing were involved); 
an emitter, carried by the housing, that emits a beam comprising depth-data signals (col. 24, line 66; the term “depth-data signals” cannot be considered to distinguish over simply emitting a beam, since according to the specification, there is no depth data until the beam is reflected, received, and evaluated (Specification, paragraph [0040], final sentence)); 
a beam-distribution adjustment system comprising a plurality of reflective assemblies and a plurality of actuators (FIG. 15; col. 11, lines 21-24; col. 13, lines 15-18; col. 16, lines 57-67; col. 18, lines 6-19); and 
a processor programmed to control the beam-distribution adjustment system by selectively changing an angular distribution of the depth-data signals emitted from the housing (FIG. 3, box 60: sensor controller controls beam steering 62); 
wherein a different one of the plurality of actuators is coupled to each of the plurality of reflective assemblies (implicit with MEMS mirror assemblies); 
at least one of the plurality of reflective assemblies is positioned in the housing in an optical path of the depth-data signals emitted from the emitter (see, e.g., FIG. 15); and 
when the processor controls the beam-distribution adjustment system from a nominal position to at least one deployed position, at least some of the plurality of actuators control a pivotal movement of the corresponding plurality of reflective assemblies (col. 7, lines 4-15, in particular, lines 7-9: to “be successively angled about an axis” requires that the mirror pivot). 
As to claim 2, Kane further discloses that the processor selectively moves the beam-distribution adjustment system between the nominal position and the at least one deployed position (the MEMS mirrors are under the control of the processor, see FIG. 3, element 60, sensor controller and beam steering 62). 
As to claim 4, Kane further discloses that the sensor system is one of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, or a sonar sensor (Title; Abstract; col. 3, lines 17-34). 
As to claim 10, Kane further discloses that each of the plurality of reflective assemblies is coupled to the different one of the plurality of actuators via a respective coupler that facilitates independent pivotal motion of the each of the plurality of reflective assemblies relative to the respective different one of the plurality of actuators (see FIG. 15; also, implicit with MEMS mirror assemblies; col. 7, lines 4-15, in particular, lines 7-9: to “be successively angled about an axis” requires that the mirror pivot). 
As to claim 12, Kane further discloses that, when the processor controls the beam-distribution adjustment system from the nominal position to the at least one deployed position, it controls the angular distribution of the beam (FIG. 3, elements 60, 62; col. 16, lines 57-67). 
As to claim 13, Kane further discloses that, when the processor controls the beam-distribution adjustment system from the nominal position to the at least one deployed position, it controls a concentration of the depth-data signals of the beam (col. 16, lines 57-67). 
As to claim 17, Kane discloses a method, comprising: 
emitting a beam that comprises depth-data signals from a housing (col. 2, lines 50-52: this is implicit, since mounting of the entire system within a gimbal could not occur unless some kind of housing were involved) of a sensor system that comprises a beam-distribution adjustment system (col. 22, lines 37-43; col. 24, line 66; the term “depth-data signals” cannot be considered to distinguish over simply emitting a beam, since according to the specification, there is no depth data until the beam is reflected, received, and evaluated (Specification, paragraph [0040], final sentence); FIG. 15; col. 11, lines 21-24; col. 13, lines 15-18; col. 16, lines 57-67; col. 18, lines 6-19); and 
controlling the beam-distribution adjustment system to control an angular distribution of the depth-data signals emitted from the housing (FIG. 3, box 60: sensor controller controls beam steering 62); 
wherein the beam-distribution adjustment system comprises a plurality of reflective assemblies and a plurality of actuators (FIG. 15; col. 11, lines 21-24; col. 13, lines 15-18; col. 16, lines 57-67; col. 18, lines 6-19); 
a different one of the plurality of actuators is coupled to each of the plurality of reflective assemblies (implicit with MEMS mirror assemblies); 
at least one of the plurality of reflective assemblies is positioned in the housing in an optical path of the depth-data signals emitted from the emitter (see, e.g., FIG. 15); and 
when the processor controls the beam-distribution adjustment system from a nominal position to at least one deployed position, at least some of the plurality of actuators control a pivotal movement of the corresponding plurality of reflective assemblies (col. 7, lines 4-15, in particular, lines 7-9: to “be successively angled about an axis” requires that the mirror pivot). 
As to claim 18, Kane further discloses that controlling the beam-distribution adjustment system includes selectively changing the angular distribution of the depth-data signals by controlling the beam-distribution adjustment system between the nominal position and the at least one deployed position (col. 16, lines 57-67). 
As to claim 21, Kane discloses a sensor system (Abstract, “several systems … lidar and other imaging”), comprising: 
a housing (col. 2, lines 50-52: this is implicit, since mounting of the entire system within a gimbal could not occur unless some kind of housing were involved); 
an emitter, carried by the housing, that emits a beam comprising depth-data signals (col. 24, line 66; the term “depth-data signals” cannot be considered to distinguish over simply emitting a beam, since according to the specification, there is no depth data until the beam is reflected, received, and evaluated (Specification, paragraph [0040], final sentence)); 
a beam-distribution adjustment system comprising a plurality of reflective assemblies and a plurality of actuators (FIG. 15; col. 11, lines 21-24; col. 13, lines 15-18; col. 16, lines 57-67; col. 18, lines 6-19); and 
a processor programmed to control the beam-distribution adjustment system by selectively changing an angular distribution of the depth-data signals emitted from the housing (FIG. 3, box 60: sensor controller controls beam steering 62); 
wherein a different one of the plurality of actuators is coupled to each of the plurality of reflective assemblies (implicit with MEMS mirror assemblies); 
at least one of the plurality of reflective assemblies is positioned in the housing in an optical path of the depth-data signals emitted from the emitter (see, e.g., FIG. 15); and 
each of the plurality of reflective assemblies is coupled to the different one of the plurality of actuators via a respective coupler that facilitates independent pivotal motion of the each of the plurality of reflective assemblies relative to the respective different one of the plurality of actuators (see FIG. 15; also, implicit with MEMS mirror assemblies; col. 7, lines 4-15, in particular, lines 7-9: to “be successively angled about an axis” requires that the mirror pivot). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kane. 
As to claim 14, Kane further teaches a vehicle, and that the sensor system is gimbal rotated (FIG. 1 indicates a vehicle; FIG. 11 shows the system gimbal rotated, suggesting a turret), and therefore suggests a turret which rotates the sensor system.  Kane also teaches that the processor is programmed to control the actuators to move the reflective assemblies between the nominal position and the at least one deployed position at a predetermined frequency (col. 16, line 11 to col. 17, line 15; col. 17, lines 48-51; the scanning is accomplished by selectively deploying/undeploying MEMS mirrors; a raster scan (col. 17, line 49) would have a predetermined scan rate, i.e., raster scanning occurs at a steady rate). 
As to claim 20, Kane further teaches that controlling the beam-distribution adjustment system includes steering at least some of the plurality of reflective assemblies (see FIG. 3, elements 60, 62; FIG. 7; col. 16, line 57 to col. 17, line 15). 
As to claim 22, Kane teaches a sensor system (Abstract, “several systems … lidar and other imaging”), comprising: 
a housing (col. 2, lines 50-52: this is implicit, since mounting of the entire system within a gimbal could not occur unless some kind of housing were involved); 
an emitter, carried by the housing, that emits a beam comprising depth-data signals (col. 24, line 66; the term “depth-data signals” cannot be considered to distinguish over simply emitting a beam, since according to the specification, there is no depth data until the beam is reflected, received, and evaluated (Specification, paragraph [0040], final sentence)); 
a beam-distribution adjustment system comprising a reflective assembly and an actuator (FIG. 15; col. 11, lines 21-24; col. 13, lines 15-18; col. 16, lines 57-67; col. 18, lines 6-19); 
a processor programmed to control the beam-distribution adjustment system by selectively changing an angular distribution of the depth-data signals emitted from the housing (FIG. 3, box 60: sensor controller controls beam steering 62); and 
a turret which rotates the sensor system (FIG. 1 indicates a vehicle; FIG. 11 shows the system gimbal rotated, suggesting a turret); 
wherein the processor is programmed to control the actuator to move the reflective assembly between a nominal position and a deployed position at a predetermined frequency (col. 16, line 11 to col. 17, line 15; col. 17, lines 48-51; the scanning is accomplished by selectively deploying/undeploying MEMS mirrors; a raster scan (col. 17, line 49) would have a predetermined scan rate, i.e., raster scanning occurs at a steady rate). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of O’Keeffe (US 2018/0088214) and Stamenkovich et al. (US 9,418,558). 
As to claim 15, Kane teaches the sensor system of claim 1 as discussed above.  Kane further teaches control can include a vehicle having at least partly automatic navigation (col. 9, lines 14-17).  However, Kane does not teach a vehicle, comprising an autonomous navigation system (ANS) and the sensor system of claim 1, wherein the ANS commands the sensor system to provide more information regarding a region of interest around the vehicle. 
Stamenkovich teaches an autonomous navigation system for collision avoidance (Title; Abstract), and therefore suggests a vehicle comprising an autonomous navigation system (ANS) and the sensor system of claim 1. 
O’Keeffe teaches providing more information about a region of interest (paragraph [0041], last two sentences; paragraph [0042], last sentence), and therefore suggests the sensor system providing more information regarding a region of interest around the vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 1 as taught by Kane, including control that can include a vehicle having at least partly automatic navigation, in combination with a vehicle comprising an autonomous navigation system (ANS) and the sensor system of claim 1 as suggested by Stamenkovich and the sensor system providing more information regarding a region of interest around the vehicle as suggested by O’Keeffe, since such combination reduces or even eliminates  the need for human decision making to avoid collisions. 
As to claim 16, Kane as modified by Stamenkovich and O’Keeffe teaches the system of claim 15 as just discussed.  However, Kane does not teach that the region of interest is a fore side of the vehicle, an aft side of the vehicle, a starboard side of the vehicle, a port side of the vehicle, or a combination thereof.  Nonetheless, this enumeration essentially exhausts description of the environment of the vehicle, and is thus obvious in view of the use to which vehicular lidar is put. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645